Citation Nr: 9912127	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-01 968A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which continued the 10 percent 
evaluation assigned for residuals of a right knee injury.  By 
rating decision in March 1994, the RO increased the 
evaluation to 20 percent, effective from the date of receipt 
in May 1993 of the veteran's claim for increase.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
manifested at present by not more than moderate lateral 
instability, without a showing of subluxation, ankylosis, or 
associated impairment of the tibia or fibula. 

2.  The veteran has degenerative arthritis of the right knee 
with a limitation of extension of the right knee joint to 10 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee injury manifested by lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5257 (1998).

2.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for 
residuals of his right knee injury should be increased to 
more accurately reflect the severity of his right knee 
symptomatology.  His representative requests the assignment 
of a 30 percent evaluation under Diagnostic Code (DC) 5257.  
The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  It also finds 
that VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

The RO has evaluated the veteran's right knee disability as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5257, based 
on a finding that the veteran has moderate lateral 
instability.  DC 5257 provides that a 20 percent evaluation 
is warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability. The Board finds 
that the 20 percent rating is appropriate under DC 5257, and 
that a separate 10 percent evaluation is warranted for right 
knee arthritis under DCs 5003 and 5261.

The medical records in this case reflect that the veteran has 
had lateral instability of the right knee since he filed his 
claim for an increased evaluation in 1993.  According to VA 
outpatient treatment records dated from March 1993, the 
instability appears to have been most severe in November 
1993, at which time the veteran was provided with a brace for 
stability.  The record does not reflect whether the veteran 
used the brace, and if so, whether it improved his stability.  
However, in April 1997, during an outpatient visit, and in 
July 1997, during a VA examination, no instability of the 
right knee was noted.  That notwithstanding, the veteran 
requested a walking cane in June 1997, and in November 1997, 
only fair mobility was noted.  In light of these findings, 
the Board believes that not more than a 20 percent evaluation 
is warranted for moderate lateral instability under DC 5257.  
Absent medical evidence of severe recurrent subluxation or 
lateral instability, however, an evaluation in excess of 20 
percent is not warranted under DC 5257.  An evaluation is 
excess of 20 percent also is not warranted pursuant to 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995), because DC 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 9 (1996).  By the same token, the record is 
devoid of evidence of ankylosis of the right knee or an 
associated impairment of the tibia or fibula, or any other 
abnormality, such that a schedular evaluation in excess of 20 
percent would be for assignment under alternate rating 
criteria.  38 C.F.R. § 4.71a, DCs 5256, 5262 (1998).

The VA's General Counsel recently issued an opinion that a 
claimant who has arthritis and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 and 5257, 
provided there is evidence of both arthritis and instability 
such that additional disability is shown.  Additional 
disability is shown when a veteran meets the criteria for a 
compensable evaluation under either DC 5260 or 5261, 
requiring either flexion limited to 45 degrees or extension 
limited to 10 degrees.  In this case, VA outpatient treatment 
records and reports of VA examinations from 1993 to 1997 
confirm that the veteran has degenerative arthritis of the 
right knee.  Moreover, a December 1997 Encounter Form from 
the Indianapolis VA Medical Center reflects extension of the 
right knee is limited to 10 degrees.  Accordingly, a separate 
10 percent evaluation is warranted under DCs 5003 and 5261.  
An evaluation in excess of 10 percent is not warranted under 
DCs 5260 or 5261 and 38 C.F.R. §§ 4.40, 4.45, however, 
because the record does not reflect any increased level of 
limitation of flexion or extension, and on the most recent VA 
examination and during the course of recent VA outpatient 
visits, the veteran's subjective complaints of pain on use 
were not objectively confirmed.  Rather, the assigned 20 
percent evaluation for lateral instability and the 10 percent 
rating for arthritis appear to compensate the veteran 
adequately for the level of impairment demonstrated.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, it is noted that the veteran is employed as a 
warehouseman, but he has not furnished any allegations that 
his right knee disorder markedly interferes with the 
performance of such work.  As well, the record does not 
reflect any recent periods of hospital care for management of 
the veteran's right knee disorder.  Accordingly, the Board 
concludes that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury, based on lateral instability, is denied. 

A separate 10 percent evaluation, but none greater, for 
degenerative arthritis of the right knee is granted, subject 
to those statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

